DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
This action is in reply to the application filed August 12, 2021 and the correspondence received through September 9, 2021.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,799,004 B2 (hereinafter “’004 patent”) and claims 1-20 of U.S. Patent No. 11,120,516 B2 (hereinafter “’516 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. Claims 1-20 of the ’004 patent and claims 1-20 of the ’516 patent disclose the features of present claims 1-20.

Statement Regarding Prior Art
Claim 1 recites feature for, inter alia, divide, by an application executed in the at least one computer system, a selected map area to define a plurality of incremental areas according to a predetermined grid increment; query, by the application, a database to retrieve a plurality of businesses within a respective incremental area of the plurality of incremental areas, wherein the query returns each of the plurality of businesses in association with a corresponding land use type of a plurality of land use types; identify, by the application, a predominant land use type for the respective incremental area based on a total weighted land use value of a plurality of weighted land use values for a plurality of businesses corresponding to the predominant land use type identified to be within the respective incremental area; and automatically generate, by the application, a land use map that colors the respective incremental area using a predetermined color assigned to the predominant land use type for the respective incremental area. Claims 8 and 15 recite similar features.
Bruce et al. (U.S. Pub. No. 2003/0033195 A1) discloses techniques for calculating the difference in a subject retailer’s ability to satisfy consumer demand within a geographic area. In calculating the difference in demand, Bruce’s techniques take into consideration the associations between supply points, origins of demand, market share of competitors and subject retailers, and product decay to provide optimal locations for the placement of additional locations for the subject retailer. 
Gargi et al. (U.S. Pub. No. 2004/0220906 A1) teaches techniques for searching real estate properties, estimating the size of an area, and associating an image with information relevant to the image is disclosed. A system for searching real estate properties comprises a data storage unit configured to store map information, additional relevant georeferenced information and information about real estate properties, including information identifying the locations of the real estate properties; and a display unit configured to receive a search request from a user, communicate with the data storage unit, and provide search results to the user, including a map showing locations of real estate properties, in response to the search request, the display unit being further configured to displaying a user interface with which the user may associate information, personal to the user, with a particular real estate property
House et al. (U.S. Pat. No. 7,991,638 B1) (hereinafter “House”) teaches techniques for evaluating and displaying trade information for a user. Customer addresses are received, and then a buffer area is created around each of the customer address. The buffer area for each address is combined to generate at least one aggregated area. The aggregated area is then disaggregated to define a polygon which is useful for generating a density map, indicating an ideal retail location for a new store, and determining which retail store to relocate or close.
Ramakrishnan (U.S. Pub. No. 2006/0161465 A1) teaches techniques for optimizing merchandise profitability that includes the step of modeling gross margin as a function of product breadth and depth for each of at least one class of goods retailed by each of at least one retail site in a group of sites of the retail enterprise, and as a function of the expected discount price for each such class of goods at each such retail site. 
Newman et al. (U.S. Pub. No. 2005/0055275 A1) teaches techniques for evaluating the cause and effect of advertising and marketing programs using card transaction data. In one embodiment, access is provided to voluminous card-holder transaction data detailing accurate-to-the-penny transaction amounts, twenty-four hour active customers, and a multi-year transaction history per customer. Furthermore, such data is captured in real-time, and due to the sample size, can provide granular, statistically significant information at a local level for client and merchant coverage. 
Wiese (U.S. Pub. No. 2002/0077936 A1) is newly cited and teaches a real estate value map computer system that creates and displays a map image based upon a value database associating a plurality of values each with a geographic location in a geographic area and a map program associating each location with a map image location. The computer system assigns one of a plurality of symbols to each geographic location based upon its associated value. The symbol is then displayed on the map image at the map image location associated with the geographic location.
Church (“Geographical information systems and location science,” Computers & Operations Research 29 (2002), pp. 541-562) is newly added and has been cited to further show the state of the art with respect to real estate spatial data analysis.
The closest art of record, including the combination of Bruce, Gargi, House, Ramakrishnan, Newman, Wiese, and Church, fails to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims, including the features added via the amendments accompanying the Reply. Further, one of ordinary skill in the art at the time of invention would not look to combine Bruce, Gargi, House, Ramakrishnan, Newman, Wiese, and Church, or the closest art of record, to arrive at the present claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622